DAVIDSON, Judge.
Unlawful possession of whisky for the purpose of sale in a dry area is the offense; the punishment, a fine of $600.
For the purpose of making a search of the station for intoxicating liquor, peace officers, armed with a search warrant, went to the filling station operated by appellant. Upon approaching the station they saw appellant come out of a building near the station with four pints of whisky in his hands. Appellant was placed under arrest, and the four pints of whisky were seized.
The record suggests that the officers thereafter searched the filling station and found some whisky, but we are unable to ascertain from the facts the amount so found.
In any event, appellant, testifying in his own behalf, admitted the possession of all the whisky involved, which the state appears to have introduced in evidence. He insists, however, that he possessed it for his own personal use and not for the purpose of sale.
This defensive theory was pertinently submitted by the trial court in his charge to the jury.
The aforesaid admission of appellant rendered untenable his objection to the search of his premises and the result of that search.
*108The information followed established precedents and was not subject to any valid objection.
The judgment is affirmed.
Opinion approved by the court.